UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1301


JEROME JULIUS BROWN, SR.,

                  Plaintiff – Appellant,

             v.

MARGARET ANN NOLAN,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cv-02969-WDQ)


Submitted:    April 20, 2009                   Decided:   May 8, 2009


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr., seeks to appeal the district

court’s    order   dismissing    his   civil    action.    We   dismiss     the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            Parties   in   a   civil   case    are   required   to   file   the

notice of appeal within thirty days after the judgment or order

appealed from is entered, Fed. R. App. P. 4(a)(1)(A), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).      This appeal period is mandatory and jurisdictional.

Bowles v. Russell, 551 U.S. 205 (2007).

            The district court’s order was entered on November 10,

2008.     The notice of appeal was filed on February 18, 2009.              See

Fed. R. App. P. 4(d).          Because Brown failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                       2